     Case 1:20-cv-02691-GPG Document 24 Filed 09/02/20 USDC Colorado Page 1 of 3




1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EDGAR NELSON PITTS,                           1:19-cv-01029-NONE-GSA-PC

12                   Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                   MOTION FOR CHANGE OF VENUE
13         vs.                                     (ECF No. 23.)
14   ANDRE MATEVOUSIAN, et al.,                    ORDER TRANSFERRING CASE TO U.S.
                                                   DISTRICT COURT FOR THE DISTRICT
15                  Defendants.                    OF COLORADO
16

17

18

19

20

21   I.     BACKGROUND
22          Edgar Nelson Pitts (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
23   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
24   (1971). Plaintiff filed the Complaint commencing this case on July 29, 2019. (ECF No. 1.)
25               On August 31, 2020, Plaintiff filed a motion for change of venue. (ECF No. 23.)
26   II.    CHANGE OF VENUE
27          The federal venue statute requires that a civil action, other than one based on diversity
28   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

                                                      1
     Case 1:20-cv-02691-GPG Document 24 Filed 09/02/20 USDC Colorado Page 2 of 3




1    defendants reside in the same State, (2) a judicial district in which a substantial part of the events
2    or omissions giving rise to the claim occurred, or a substantial part of the property that is the
3    subject of the action is situated, or (3) a judicial district in which any defendant may be found, if
4    there is no district in which the action may otherwise be brought.” 28 U.S.C. § 1391(b).
5           Discussion
6           Plaintiff requests a change of venue for this case from the United States District Court for
7    the Eastern District of California to the United States District Court for the District of Colorado.
8    Plaintiff argues that the District of Colorado has jurisdiction over this case. (ECF No. 1 at 7.)
9           Plaintiff’s argument has merit. Plaintiff’s Complaint is brought pursuant to Bivens vs.
10   Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff names as defendants Andre Matevousian
11   (Warden, Florence ADMAX USP), Frederick Frandle (Hearing Administrator, North Central
12   Regional Office [Bureau of Prisons], and an unknown Psychologist (employed at the Central
13   Office [Bureau of Prisons]. None of the named defendants reside in the Eastern District of
14   California. It is apparent from a reading of Plaintiff’s allegations in the Complaint that the center
15   of gravity of this case is at the ADMAX USP in Florence, Colorado, which is located in the
16   District of Colorado where a substantial part of the events giving rise to the claim occurred.
17          Because none of the defendants reside in the Eastern District of California, and a
18   substantial part of the events giving rise to the Plaintiff’s claims occurred in the District of
19   Colorado, venue for this action is proper only in the United States District Court for the District
20   of Colorado. In the interest of justice, a federal court may transfer a complaint filed in the wrong

21   district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932

22   (D.C. Cir. 1974).

23          Therefore, Plaintiff’s motion for change of venue shall be granted.

24   III.   CONCLUSION

25          Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

26          1.      Plaintiff’s motion for change of venue, filed on August 31, 2020 is GRANTED;

27   ///

28


                                                       2
     Case 1:20-cv-02691-GPG Document 24 Filed 09/02/20 USDC Colorado Page 3 of 3




1          2.    This case is TRANSFERRED to the United States District Court for the District
2                of Colorado; and,
3          3.    The Clerk of this court is directed to transfer this case as set forth above.
4
     IT IS SO ORDERED.
5

6       Dated:   September 2, 2020                               /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
